DETAILED ACTION
This Action is a response to the filing received 10 May 2022. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 May 2022 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 8, 9, 11, 15, 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12, 14-15 and 18-20 of copending Application No. 16/912,668 (reference application) and Claims 1-5, 8-12 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-12 and 17-18 of copending Application No. 16/921,690 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, with some variation in language (filter logic vs filter function, accessing data vs collecting and storing data, among others), the limitations of the identified currently pending claims are read on by limitations of the identified claims of the reference patent. Tables are provided below for ease of reference.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application
16/912,668
1. A system comprising: one or more computer processors; one or more computer memories; a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations, the operations comprising:
1. A computer-implemented method for application instrumentation comprising:
accessing a data set recorded on a client device, the data set representing one or more user interactions with the client device;
collecting, from a collection module, one or more data points of user interaction for a client application when the client application operates in a client device; storing, in a memory allocation in the client device, the collected one or more data points;
qualifying one or more signals included in the data set as one or more events or valuable data points, the qualifying including passing the data set through one or more pieces of filter logic,
passing the one or more data points in the memory allocation through a function runtime for evaluation, the function runtime comprises a bridge, a function executor and a filter function runtime, the function executor loads one or more filter functions and passes each data point in the memory allocation through the one or more filter functions, the one or more filter functions are implemented in an environment provided by the filter function runtime; and
the one or more pieces of filter logic having been developed outside of the client application and loaded into the client application without rebuilding the client application; and
2. The computer-implemented method of Claim 1 wherein the function runtime further comprises a bridge which facilitates interaction between the one or more filter functions and a platform of the client application, the one or more filter functions are independent from the platform of the client application.

4. The computer-implemented method of Claim 1 wherein the one or more filter functions are fetched, via an orchestrator module coupled to the function runtime, from filter functions stored in a code cache in a server, and deployed to the function executor upon the client application starts operation.
based on the qualifying, passing the one or more signals to an analytics system without passing on other signals included in the data set to the analytics system.
responsive to a data point passing the evaluation, passing the data point as an event to a backend server for analytics.


2. The system of claim 1, wherein the one or more pieces of the filter logic are deployed to the client application over-the-air.
4. The computer-implemented method of Claim 1 wherein the one or more filter functions are fetched, via an orchestrator module coupled to the function runtime, from filter functions stored in a code cache in a server, and deployed to the function executor upon the client application starts operation.




3. The system of claim 1, wherein the one or more pieces of the filter logic are deployed to the client application in real time.
5. The computer-implemented method of Claim 4 wherein one or more filter functions are fetched and deployed via over-the-air deployment.


4. The system of claim 1, wherein the one or more pieces of the filter logic are written in a single language and the client application includes infrastructure that ensures the one or more pieces of the filter logic are executable independently of a platform of the client device.
2. The computer-implemented method of Claim 1 wherein the function runtime further comprises a bridge which facilitates interaction between the one or more filter functions and a platform of the client application, the one or more filter functions are independent from the platform of the client application.

3. The computer-implemented method of Claim 2 wherein the bridge is a JavaScript bridge, the filter function runtime is a JavaScript runtime.


5. The system of claim 1, the operations further comprising fetching the one or more pieces of the filter logic upon loading of the client application.

4. The computer-implemented method of Claim 1 wherein the one or more filter functions are fetched, via an orchestrator module coupled to the function runtime, from filter functions stored in a code cache in a server, and deployed to the function executor upon the client application starts operation.


8. A method comprising: [[[the operations performed by the system of claim 1]]]
See comparisons regarding currently pending claim 1


15. A non-transitory computer-readable storage medium storing a set of instructions that, when executed by one or more computer processors, causes the one or more computer processor to perform operations, the operations comprising: [[[the operations performed by the system of claim 1]]]
See comparisons regarding currently pending claim 1


Claims 9-12 and 16-19 correspond to claims 2-5
See comparisons regarding currently pending claims 2-5


1. A system comprising: one or more computer processors; one or more computer memories; a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations, the operations comprising:
9. A computer-implemented method for application instrumentation comprising:
accessing a data set recorded on a client device, the data set representing one or more user interactions with the client device;
collecting, using a collection module of a client-side kernel loaded in a client device, one or more data points of user interaction for a client application when the client application operates in the client device; storing, in a memory allocation in the client device, the collected one or more data points;

stripping, using a sampler inside client-side kernel, personal information from the one or more data points in the memory allocation to obtain one or more sampled data points; sending the one or more sampled data points to a sample buffer in a server-side developer console, the sample buffer is accessible by a client-side developer console; … debugging, in a debugger in the client-side developer console, the developed one or more filter functions; saving the debugged one or more filter functions in the server-side developer console for one or more performance and security tests; upon passing the one or more performance and security tests, storing the debugged one or more filter functions in a code cache in the server-side developer console as one or more tested filter functions available for fetching; and
qualifying one or more signals included in the data set as one or more events or valuable data points, the qualifying including passing the data set through one or more pieces of filter logic,
10. The computer-implemented method of Claim 9 wherein the function runtime comprises a bridge, a function executor and a filter function runtime, the function executor loads the one or more tested filter functions and passes each data point in the memory allocation through the one or more tested filter functions, the one or more tested filter functions are implemented in an environment provided by the filter function runtime.
the one or more pieces of filter logic having been developed outside of the client application and loaded into the client application without rebuilding the client application; and
developing, using the one or more sampled data points, one or more filter functions in a code editor in the client-side developer console; … and fetching the one or more tested filter functions from the code cache into a function runtime within the client-side kernel to evaluate the collected one or more data points.
based on the qualifying, passing the one or more signals to an analytics system without passing on other signals included in the data set to the analytics system.
11. The computer-implemented method of Claim 10 further comprising responsive to a data point passing the evaluation, passing the data point as an event to a backend server for analytics.


2. The system of claim 1, wherein the one or more pieces of the filter logic are deployed to the client application over-the-air.
14. The computer-implemented method of Claim 10 wherein the one or more tested filter functions are fetched, via an orchestrator module coupled to the function runtime, from the code cache in a server, and deployed to the function executor upon the client application starts operation.

15. The computer-implemented method of Claim 14 wherein one or more filter functions are fetched and deployed via over-the-air deployment.


3. The system of claim 1, wherein the one or more pieces of the filter logic are deployed to the client application in real time.
14. The computer-implemented method of Claim 10 wherein the one or more tested filter functions are fetched, via an orchestrator module coupled to the function runtime, from the code cache in a server, and deployed to the function executor upon the client application starts operation.


4. The system of claim 1, wherein the one or more pieces of the filter logic are written in a single language and the client application includes infrastructure that ensures the one or more pieces of the filter logic are executable independently of a platform of the client device.
12. The computer-implemented method of Claim 10 wherein the function runtime further comprises a bridge which facilitates interaction between the one or more filter functions and a platform of the client application, the one or more filter functions are independent from the platform of the client application.


5. The system of claim 1, the operations further comprising fetching the one or more pieces of the filter logic upon loading of the client application.

14. The computer-implemented method of Claim 10 wherein the one or more tested filter functions are fetched, via an orchestrator module coupled to the function runtime, from the code cache in a server, and deployed to the function executor upon the client application starts operation.


Claims 9-12 and 16-19 correspond to claims 2-5
See comparisons regarding currently pending claims 2-5


1. A system comprising: one or more computer processors; one or more computer memories; a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations, the operations comprising:
18. A system for analytics data processing comprising: … a server-side developer console couple to the client-side developer console to receive the debugged one or more custom filter functions for one or more performance and security tests, upon testing, the debugged one or more custom filter functions are saved in a code cache in the server-side developer console as one or more tested filter functions for fetching; a client device coupled to the server-side developer console, the client device is loaded with a client-side kernel comprising:
accessing a data set recorded on a client device, the data set representing one or more user interactions with the client device;
a collection module collecting one or more data points of user interaction for a client application when the client application operates in the client device; a memory allocation in the client device storing the collected one or more data points;
5. The system of claim 1, the operations further comprising fetching the one or more pieces of the filter logic upon loading of the client application.
an orchestrator module coupled to the server-side developer console to fetch the one or more tested filter functions from the code cache for deployment upon the client application starts operation;
qualifying one or more signals included in the data set as one or more events or valuable data points, the qualifying including passing the data set through one or more pieces of filter logic,
a function runtime coupled to the function runtime and the memory allocation, the function runtime comprises a bridge, a function executor and a filter function runtime, the function executor deploys one or more fetched filter functions in an environment provided by the filter function runtime and passes each data point in the memory allocation through the one or more deployed filter functions for evaluation,
the one or more pieces of filter logic having been developed outside of the client application and loaded into the client application without rebuilding the client application; and
a client-side developer console comprising a code editor and a debugger to develop and debug one or more custom filter functions;
based on the qualifying, passing the one or more signals to an analytics system without passing on other signals included in the data set to the analytics system.
responsive to a data point passing the evaluation, passing the data point as an event; and a backend server coupled to receive the event from the function runtime for analytics.


4. The system of claim 1, wherein the one or more pieces of the filter logic are written in a single language and the client application includes infrastructure that ensures the one or more pieces of the filter logic are executable independently of a platform of the client device.
19. The system of Claim 18 wherein the bridge is a JavaScript bridge, the filter function runtime is a JavaScript runtime, the one or more custom filter functions are developed using JavaScript and are independent from a platform of the client application.


Claims 11-12 and 18-19 correspond to claims 4-5
See comparisons regarding currently pending claims 4-5






Current Application
16/921,690
1. A system comprising: one or more computer processors; one or more computer memories; a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations, the operations comprising:
1. A computer-implemented method for analytics data processing comprising:

fetching, using an orchestrator module, one or more pieces of customer logic from a server, the orchestrator module is integrated within a user application installed on a user device; deploying, from the orchestrator module, the fetched one or more pieces of customer logic to one or more middleware built into an analytics library within the user application;
accessing a data set recorded on a client device, the data set representing one or more user interactions with the client device; qualifying one or more signals included in the data set as one or more events or valuable data points, the qualifying including passing the data set through one or more pieces of filter logic,
identifying, from a library interface, one or more predefined events when the user application operates; passing the one or more predefined events into the one or more middleware; applying the deployed one or more pieces of customer logic in the one or more middleware to generate one or more processed events corresponding to the one or more predefined events; and
the one or more pieces of filter logic having been developed outside of the client application and loaded into the client application without rebuilding the client application; and

4. The system of claim 1, wherein the one or more pieces of the filter logic are written in a single language and the client application includes infrastructure that ensures the one or more pieces of the filter logic are executable independently of a platform of the client device.
2. The computer-implemented method of Claim 1 wherein the one or more pieces of customer logic are developed outside the client application, are independent from a programming environment of the user application, and are deployed over-the-air, the one or more pieces of customer logic comprise one or more pieces of source customer logic and one or more pieces of destination customer logic.
based on the qualifying, passing the one or more signals to an analytics system without passing on other signals included in the data set to the analytics system.
sending the one or more processed events to corresponding destinations for analytic information.


2. The system of claim 1, wherein the one or more pieces of the filter logic are deployed to the client application over-the-air.
2. The computer-implemented method of Claim 1 wherein the one or more pieces of customer logic are developed outside the client application, are independent from a programming environment of the user application, and are deployed over-the-air, the one or more pieces of customer logic comprise one or more pieces of source customer logic and one or more pieces of destination customer logic.


8. A method comprising: [[[the operations performed by the system of claim 1]]]
See comparisons regarding currently pending claim 1


15. A non-transitory computer-readable storage medium storing a set of instructions that, when executed by one or more computer processors, causes the one or more computer processor to perform operations, the operations comprising: [[[the operations performed by the system of claim 1]]]
See comparisons regarding currently pending claim 1


Claims 9 and 11 and 16 and 18 correspond to claims 2 and 4
See comparisons regarding currently pending claims 2 and 4


See comparisons regarding reference claim 1
Claims 11 and 17 correspond to claim 1



Claim Objections
Claims 7 and 14 are objected to because of the following informalities: claim 7 depends from claim 1 and claim 14 from claim 8; however, in this recitation, “the release data” lacks antecedent basis. If the claims are amended to recite dependence on claims 6 and 13, respectively, this deficiency would be overcome. Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Rioux et al., U.S. 2022/0075875 A1 (hereinafter “Rioux”) in view of Churchill, Richard, U.S. 2017/0019489 A1 (hereinafter “Churchill”).

Regarding claim 1, Rioux teaches: A system (Rioux, e.g., ¶70, “aspects of the disclosure may be embodied as a system …”) comprising: 
one or more computer processors (Rioux, e.g., ¶76, “example computer system … includes a processor 801 …”); 
one or more computer memories (Rioux, e.g., ¶76, “computer system includes memory 807. The memory may be … any one or more of the above already described possible realizations of machine-readable media …”); 
a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations (Rioux, e.g., ¶71, “Any combination of one or more machine readable medium(s) may be utilized … to store program code … may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device …” and ¶75, “program code/instructions … can direct a machine to function in a particular manner … including instructions which implement the function/act specified in the flowchart and/or block diagram block or blocks …”), the operations comprising: 
accessing a data set recorded on a client device (Rioux, e.g., ¶15, “agent detects events … As the agent detects events occurring during execution of the application …” Examiner’s note: the agent is consistent with the claimed collection module, in particular the event monitoring interface which creates event hooks as set forth in more detail below. The Specification describes that “the collection module 156 hooks into or interfaces with the UI element lifecycles storage/network abstraction layers and also captures user interactions to be passed onto the buffer as signals” (Spec. at ¶34). Rioux further describes the function of the agent: “aspect code manager 104 and event monitoring interface 116 execute on the agent 101. The event monitoring interface 116 creates ‘hooks,’ or associations between events corresponding to target functions … and an event evaluation function(s) which is to execute upon detection of an event …” Examiner’s further note: while Churchill is cited below to more fully set forth the collection of user interaction data collection, the Specification does set forth that “a signal is any user interaction, storage or network call or user interface (UI) element lifecycle data point on one or more client applications, which provide data and/or metadata about the interaction” (see Spec. at ¶29). Rioux discloses monitoring one or more API call events, wherein they are described as including at least system calls and memory allocation and deallocation events (see Rioux at ¶16). See also, e.g., Rioux, e.g., ¶24, “aspect code execution manager 104 may also construct an object which includes the contextual information of the event indicated in the context … object … can then be accessed during execution of the aspect binary code unit 109 …” Examiner’s note: creating an object comprising event data, and maintaining that object long enough for access by another code unit, describes the storing of said event data, at least temporarily, in some form of memory), …; 
qualifying one or more signals included in the data set as one or more events or valuable data points, the qualifying including passing the data set through one or more pieces of filter logic (Rioux, e.g., ¶20, “agent 101 is loaded into the same process as the process created for execution of the application 107 which has been loaded into the runtime engine 105 … event monitoring interface 116 of the agent 101 then creates monitoring hooks 113A, 113B, 113C … which correspond to target functions of the API … which may be invoked during execution of the application … associate events corresponding to target functions … with a function which handles the respective event …” See also, e.g., ¶21, “aspect code execution manager 104 ‘registers’ the compiled aspect code units 114 … [which] are also laded into the runtime engine …” See also, e.g., ¶23, “event monitoring interface 106 detects an invocation of a function … as an event which triggers the hook … obtains a context 115 …” and ¶24, “aspect code execution manager 104 determines whether the set operation which triggered the hook 113A is an event which is ‘of interest’ and thus should trigger execution of a corresponding one(s) of the aspect binary code units 111 …” Examiner’s note: the Specification describes that the “function executor 162 loads one or more customer filter functions to memory and starts passing each signal in the buffer through one or more filter functions …” (Spec. at ¶36). Here, the agent 101 is the function executor, which, via the aspect code execution manager, loads one or more aspect binary code units 111, after determining whether the event is “of interest” via one or more trigger criteria), 
the one or more pieces of filter logic having been developed outside of the client application and loaded into the client application without rebuilding the client application (Rioux, e.g., ¶20, “agent 101 is loaded into the same process as the process created for execution of the application 107 which has been loaded into the runtime engine 105 … event monitoring interface 116 of the agent 101 then creates monitoring hooks 113A, 113B, 113C … which correspond to target functions of the API … which may be invoked during execution of the application … associate events corresponding to target functions … with a function which handles the respective event …” See also, e.g., ¶21, “aspect code execution manager 104 ‘registers’ the compiled aspect code units 114 … [which] are also loaded into the runtime engine …” Examiner’s note: the Specification describes that the “function executor 162 loads one or more customer filter functions to memory and starts passing each signal in the buffer through one or more filter functions …” (Spec. at ¶36). Here, the agent 101 is the function executor, which, via the aspect code execution manager, loads one or more aspect binary code units 111, after determining whether the event is “of interest” via one or more trigger criteria. Further, the loading of the aspect code units does not require rebuilding the application, and they are developed in an independent language as opposed to being bound to the application); and 
based on the qualifying, [performing analytics …] (Rioux, e.g., ¶24, “aspect code execution manager 104 can evaluate the set event against the aspect triggers 108 based on evaluation of the context 115 against the trigger criterion indicated in the aspect triggers 108 … aspect code execution manager 104 determines that the set event satisfies the aspect trigger 108B … subsequently determines a corresponding one of the aspect binary code units 111 … which it is to execute …” See also, e.g., ¶25, “aspect code execution manager 104 performs an action for monitoring and/or analysis of the application 107 …”).
Rioux does not more particularly teach that the data set specifically represents user interactions with the client device, and that the one or more qualified signals are passed to an analytics system without passing on other signals. However, Churchill does teach: the data set representing one or more user interactions with the client device (Churchill, e.g., ¶15, “… a method for recording a session of user interaction with a website for subsequent replay …” See also, e.g., ¶16, “a data structure in the form of a queue is built …”)
[based on the qualifying,] passing the one or more signals to an analytics system without passing on other signals included in the data set to the analytics system (Churchill, e.g., FIG. 1, data collection system 102; see also, e.g., ¶49, “… data is collected by the JavaScript module which records the user’s interaction with the website and the data is transferred to the data collection system 102 …” Examiner’s note: centralized data collection system 102 is a server remote from the user device, and further remote from the source of the target website server or the CDN server, and is therefore consistent with a “backend server”, wherein a backend server is described in the Specification as one remote from the client / user system on which the monitored application is executing (see, e.g., Spec. at FIG. 1 and ¶¶36, 41, 44, 56. See also, e.g., ¶58 of Churchill, “data collection system 102 sends configuration data which dictates how the recording code should be executed … comprise information related to … exclusions (… areas of a website that are not to be recorded …), DOM monitoring settings, custom JavaScript to execute … and/or other monitoring policy parameters …” Examiner’s note: each of these configuration settings is broadly consistent with an “evaluation” against which collected data may pass prior to being recorded and passed to the data collection system) for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, e.g., ¶¶15-24, 37-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux to provide that the collected data from an application comprises one or more data points of user interaction, and passing the data point as an event to a backend server for analytics because the disclosure of Churchill shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user application interaction monitoring to provide that the collected data from an application comprises one or more data points of user interaction, and passing the data point as an event to a backend server for analytics for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, Id.).

Claims 8 and 15 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 8, Rioux further teaches: A method (Rioux, e.g., ¶70, “aspects of the disclosure may be embodied as a … method …” See also at least, e.g., ¶¶12 (example methods), 18 (ordered stages of operations), and FIGS. 3-5 and 7 (ordered series of operative steps)); and with respect to claim 15, Rioux further teaches: A non-transitory computer-readable storage medium storing a set of instructions that, when executed by one or more computer processors, causes the one or more computer processor to perform operations (Rioux, e.g., ¶70, “aspects of the disclosure may be embodied as … program code/instructions stored in one or more machine-readable media …” See also, e.g., ¶71, “Any combination of one or more machine-readable medium(s) may be utilized … A machine readable storage medium may be … a system, apparatus, or device … to store program code … any tangible medium that can contain, or store a program for use in connection with an instruction execution system, apparatus, or device …” See also, e.g., ¶75, disclosing that the functions and acts specified throughout the Rioux disclosure may be carried out via the instructions encoded on the machine readable medium(s) directing a machine to act in a manner consistent therewith).

Regarding claim 4, the rejection of claim 1 is incorporated, and Rioux further teaches: wherein the one or more pieces of the filter logic are written in a single language (Rioux, e.g., ¶2, “Aspect-oriented programming (AOP) can be used to add functionality to existing programs … With AOP, aspects are created to encapsulate cross-cutting concerns to add functionality to a program without modifying the underlying business logic of the program …” See also, e.g., ¶13, “To support adding functionality to existing applications at a layer of abstraction above language-specific implementations of AOP, a universal language for implementing AOP (‘AOP language’) has been developed to facilitate runtime monitoring and analysis of an application …”) and the client application includes infrastructure that ensures the one or more pieces of the filter logic are executable independently of a platform of the client device (Rioux, e.g., ¶16, disclosing JVM and/or a JavaScript engine as runtime engine 105, within which the application, event monitoring interface, and aspect code execution manager execute (and wherein the aspect code units are evaluated for execution based on one or more triggers (filter functions). Examiner’s note: the Specification describes that the “filter function runtime is a JavaScript runtime to provide an environment to execute the JavaScript code …” (Spec. at ¶36), which is further set forth in claim 3. A JVM is a type of JavaScript runtime engine, which provides an environment in which to execute JavaScript code (as well as the aspect code)).

Claims 11 and 18 are rejected for the additional reasons given in the rejection of claim 4 above.

Claims 2-3, 5, 9-10, 12, 16-17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Rioux in view of Churchill, and in further view of Fleuhr et al., U.S. 2018/0007153 A1 (hereinafter “Fleuhr”).

Regarding claim 2, the rejection of claim 1 is incorporated, but Rioux in view of Churchill does not more particularly teach that the filter logic is deployed over-the-air. However, Fleuhr does teach: wherein the one or more pieces of the filter logic are deployed to the client application over-the-air (Fluehr, e.g., ¶20, “Communications between the computing system environment 20 and the remote computing system environment may be exchanged via a further processing device, such as a network router … Communications … may be performed via a network interface component … within such a networked environment, e.g., the Internet, World Wide Web, LAN, or other like type of wired or wireless network, it will be appreciated that program modules … may be stored in the memory storage device(s) of the remote computing system environment.” See also, e.g., ¶¶22-24, “Client 100 includes a web browser 110 for accessing, downloading … web pages over a network 400 from a web server … Tracking server 300 is communicatively coupled with client 100 and vendor server 200 …”) for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, e.g., ¶21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux in view of Churchill to provide that the one or more filter functions are fetched over-the-air because the disclosure of Fluehr shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide that the one or more filter functions are fetched over-the-air for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, Id.).

Regarding claim 3, the rejection of claim 1 is incorporated, but Rioux in view of Churchill does not more particularly teach that the filter logic is deployed in real time. However, Fleuhr does teach: wherein the one or more pieces of the filter logic are deployed to the client application in real time (Fluehr, e.g., ¶¶26-27, “launch software 228 may be, for example, a JavaScript that the web browser 110 of client 100 executes on receipt. Upon execution, the launch software 228 uses tracking URL 230 to contact the tracking server 300, to request tracking software 334 … tracking server 300 responds to the request for tracking software by transmitting the tracking software …” See also, e.g., ¶24, “Tracking server 300 also includes a storage device 320 for storing … tracking software 334 …” Examiner’s note: the launch software comprises the orchestrator module, in that it particularly contacts the tracking server to obtain tracking software from a tracking software store on the server (i.e., a code cache). The tracking software is consistent with the JavaScript module of Churchill. Further, the deployment is “in real-time,” as it occurs directly in response to starting a process that is to be monitored) for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, e.g., ¶21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux in view of Churchill to provide that the one or more filter functions are fetched in real time because the disclosure of Fluehr shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide that the one or more filter functions are fetched in real time for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, Id.).

Claims 9-10 and 16-17 are rejected for the additional reasons given in the rejections of claims 2-3 above.

Regarding claim 5, the rejection of claim 1 is incorporated, but Rioux in view of Churchill does not more particularly teach fetching filter logic upon application start. However, Fleuhr does teach: the operations further comprising fetching the one or more pieces of the filter logic upon loading of the client application (Fluehr, e.g., ¶¶26-27, “launch software 228 may be, for example, a JavaScript that the web browser 110 of client 100 executes on receipt. Upon execution, the launch software 228 uses tracking URL 230 to contact the tracking server 300, to request tracking software 334 … tracking server 300 responds to the request for tracking software by transmitting the tracking software …” See also, e.g., ¶24, “Tracking server 300 also includes a storage device 320 for storing … tracking software 334 …” Examiner’s note: the launch software comprises the orchestrator module, in that it particularly contacts the tracking server to obtain tracking software from a tracking software store on the server (i.e., a code cache). The tracking software is consistent with the JavaScript module of Churchill. Further, the deployment is “in real-time,” as it occurs directly in response to starting a process that is to be monitored) for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, e.g., ¶21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux in view of Churchill to provide that the one or more filter functions are fetched upon application start because the disclosure of Fluehr shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide that the one or more filter functions are fetched upon application start for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, Id.).

Claims 12 and 19 are rejected for the additional reasons given in the rejection of claim 5 above.

Claims 6, 13 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Rioux in view of Churchill, and in further view of Fleuhr and Anderson et al., U.S. 2013/0124669 A1 (hereinafter “Anderson”).

Regarding claim 6, the rejection of claim 5 is incorporated, but Rioux in view of Churchill and Fleuhr does not more particularly teach that the filter logic is fetched based on release data associated with the filter logic. However, Anderson does teach: wherein the fetching of the one or more pieces of the filter logic is based on release data associated with the one or more pieces of the filter logic (Anderson, e.g., ¶58, “collector updater module 40 may be capable of determining the version or configuration of the collector 30, requesting data indicative of newer versions or a newest version of a collector from the analytics-platform computing system 12, determining based on this data whether to upgrade the collector 30, requesting data encoding instructions for a new collector corresponding to a newer version or newest version from the analytics-platform computing system 12 …” See also, e.g., ¶59, “updater module 40 may, in some embodiments, receive a signal from the session initiator module 38 indicating that a new monitoring session has been established with the analytics-platform computing system 12, and in response, the collector updater module 40 may perform the steps described above to determine whether to upgrade. In some embodiments, the collector updater module 40 may perform a similar determination repeatedly during the operation of the collector … collector updater module 4 may be capable of updating the collector 30 to a new version during the operation of a monitored computing instance without losing data measured by the monitored computing instance …” Examiner’s note: the collector may be operable to filter (i.e., sample, aggregate and/or batch) one or more streams of metric data points of interest, and is therefore analogous with the filter logic claimed) for the purpose of ensuring presence of a sufficiently up-to-date collector version upon initiation of a monitoring session (Anderson, e.g., ¶¶58-59).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux in view of Churchill and Fleuhr to provide that the filter logic is fetched based on release data associated with the filter logic because the disclosure of Anderson shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide that the filter logic is fetched based on release data associated with the filter logic for the purpose of ensuring presence of a sufficiently up-to-date collector version upon initiation of a monitoring session (Anderson, Id.).

Claims 13 and 20 are rejected for the additional reasons given in the rejection of claim 6 above.

Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Rioux in view of Churchill, and in further view of Anderson (and/or Rioux in view of Churchill and Fleuhr, see objections to claims 7 and 14 above).

Regarding claim 7, the rejection of claims 1 and 6 are incorporated, but Rioux in view of Churchill (and/or Rioux in view of Churchill and Fleuhr) does not more particularly teach that the release data is used to verify that the filter logic is the newest version. However, Anderson does teach: wherein the release data is used to verify whether the one or more pieces of the filter logic are the newest versions (Anderson, e.g., ¶58, “collector updater module 40 may be capable of determining the version or configuration of the collector 30, requesting data indicative of newer versions or a newest version of a collector from the analytics-platform computing system 12, determining based on this data whether to upgrade the collector 30, requesting data encoding instructions for a new collector corresponding to a newer version or newest version from the analytics-platform computing system 12 …” See also, e.g., ¶59, “updater module 40 may, in some embodiments, receive a signal from the session initiator module 38 indicating that a new monitoring session has been established with the analytics-platform computing system 12, and in response, the collector updater module 40 may perform the steps described above to determine whether to upgrade. In some embodiments, the collector updater module 40 may perform a similar determination repeatedly during the operation of the collector …”) for the purpose of ensuring presence of a sufficiently up-to-date collector version upon initiation of a monitoring session (Anderson, e.g., ¶¶58-59).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux in view of Churchill (and/or Rioux in view of Churchill and Fleuhr) to provide that the release data is used to verify that the filter logic is the newest version because the disclosure of Anderson shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide that the release data is used to verify that the filter logic is the newest version for the purpose of ensuring presence of a sufficiently up-to-date collector version upon initiation of a monitoring session (Anderson, Id.).

Claim 14 is rejected for the additional reasons given in the rejection of claim 7 above.

Conclusion
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191